Citation Nr: 1730146	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left shoulder condition.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1973 and from November 1990 to April 1991 with additional service in the Army National Guard of Alabama from which he retired.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for anxiety, right shoulder impingement, hearing loss, hypertension, low back pain, foot problems, tinnitus, lung condition, head injury, migraine headaches, dizziness inner ear, motion sickness, sleep apnea, heat exhaustion, ankle condition, hip condition, and left shoulder condition.  He filed April and May 2009 notices of disagreement.  In May 2011, the RO issues a statement of the case.  In a May 2011 VA Form 9, he perfected his appeal only with regard to the denials of service connection for anxiety, hypertension, tinnitus, head injury, sleep apnea, and left shoulder condition.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  

In November 2016, the Board remanded this case for further development.



FINDINGS OF FACT

1.  The Veteran has not had residuals of a head injury for VA purposes at any time from contemporaneous to when he filed his claim to the present.

2.  The Veteran's tinnitus did not manifest during service or within one year of separation from active duty service and was not caused by his service.

3.  The Veteran does not have a left shoulder condition that is etiologically related to his active service.

4.  The Veteran does not have sleep apnea that is etiologically related to his active service.

5.  The Veteran does not have anxiety that is etiologically related to his active service.

6.  The Veteran's hypertension did not manifest during service or within one year of separation from active duty service and was not caused by his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a head injury have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for left shoulder condition have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for sleep apnea have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for anxiety have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).

6.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Generally

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.

Certain chronic diseases, including hypertension and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

This presumption only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT with the Army Reserves and the Army National Guard of Texas because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and active service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).  The Board notes that the record does not contain an entrance examination immediately prior to his second period of active duty.  As such, the presumption of soundness does not apply to any conditions during this period.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  


II.  Head Injury

The dispositive matter as to this claim is whether the Veteran has had the claimed disability during the course of the claim and appeal.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Here, the Veteran reported migraines, dizziness, motion sickness, sleep apnea, and tinnitus due to a head injury during active service.  The record, however, does not contain a medical diagnosis of residuals of a head injury.  Instead, the January 2017 VA examiner, after reviewing the objective evidence of record, documenting the Veteran's current complaints, and performing a thorough clinical evaluation, found that the Veteran did not currently have nor did he ever have a traumatic brain injury (TBI) or residuals of a TBI.  This examination was adequate for VA purposes.

The January 2017 examiner, a neurologist, noted the Veteran's report of passing out for three minutes and hitting his head after a flu shot in service, resulting in headaches and nausea that resolved, he also reported motion sickness since he was a young boy.  Assessment of each facet of TBI-related cognitive impairment and subjective symptoms of TBI found the Veteran normal with no corresponding symptoms in any of the facets tested.  This examiner concluded that while the Veteran had a history of a head injury, he did not have TBI.  In a separate opinion, this examiner found that the Veteran did not have TBI and was fully functional with no headaches of cognitive issues.

The record does not contain a medical diagnosis of this condition.  Likewise, the record does not suggest that the Veteran has the requisite knowledge or skill to provide a competent lay diagnosis of residuals of head injury.  Thus, there is no competent evidence to refute the January 2017 VA examiner's findings.

In the absence of evidence that the Veteran currently has residuals of a head injury, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for head injury is not warranted.


III.  Tinnitus

The Veteran is seeking service connection for tinnitus.

In this case, the record does not include a report of tinnitus during service or within one year of the Veteran's separation from active duty service in May 1973 or April 1991.  Instead, the record first record of tinnitus is an August 1994 audiogram analysis for the Veteran's employer in which the Veteran reported a history of tinnitus.  At his July 2017 hearing, the Veteran testified that his tinnitus was the result of a head injury in service.

As noted above, the Veteran underwent a January 2017 VA examination in conjunction with his head injury claim.  This examiner found no symptoms of ongoing residuals of a head injury.  As such, there is no positive medical nexus evidence linking the Veteran's complaints of tinnitus to a head injury during service.

The Veteran is competent to provide lay evidence of tinnitus as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this case, however, the Veteran's reports of intermittent tinnitus are insufficient to establish continuity of symptoms.  A June 2004 audiogram notes intermittent ringing and buzzing in both ears for an unspecified period of years.  On June 8, 2008, the Veteran denied a history of ringing in the ears or tinnitus as part of his medical history as a new employee at an army depot.  Then on June 20, 2008, he reported a history of intermittent bilateral tinnitus for twenty years.  This would put the onset of tinnitus before his second period of active service, which conflicts with his denial of ear and hearing trouble in his May 1989 Report of Medical History during his National Guard Service.  Thus, the evidence does not establish continuous symptoms of tinnitus from the Veteran's second period of service to his August 1994 audiogram.  As such, service connection based on continuity of symptoms is not warranted.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

IV.  Left Shoulder

The Veteran is also seeking service connection for a left shoulder condition that he believes was caused by an in-service left shoulder burn.

In this case, the record shows that he sustained a left upper arm burn injury during National Guard service in April 1997 when he was hit by the hull from a M1 shell.  

At his July 2017 hearing, the Veteran testified that he had decreased range of motion of the left shoulder and this was confirmed by the January 2017 VA examination.  This examiner noted a current left shoulder burn scar and left shoulder bone metastasis based on a recent bone scan.  The Board notes that the Veteran was denied service connection for prostate cancer in September 2016.

The January 2017 VA examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, before providing a medical nexus opinion accompanied by rationale.  Thus, this examination is adequate for VA purposes.  With regard to the burn scar, the January 2017 examiner found that the Veteran's burn scar was non-tender, asymptomatic, and without erythema, having no effect on his left shoulder range of motion.  In a separate opinion, this examiner found that the record did not show any left shoulder injury but the left upper arm burn injury and that would not lead to degenerative joint disease of the left shoulder.  Instead, the 2016 bone scan was compatible with left shoulder bone metastasis, which was not related to the in-service burn injury.

The record does not contain a positive medical nexus opinion.  To the extent that the Veteran associates his current limitation of motion with his in-service burn injury, the Board finds that he is not competent to differentiate left shoulder symptoms associated with the in-service burn injury from those associated with the metastasis of his cancer.  Thus, there is no competent evidence to refute the January 2017 VA examiner's findings.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for left shoulder condition.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.
 

V.  Sleep Apnea

The Veteran is also seeking service connection for sleep apnea.

Here, the record confirms a diagnosis of obstructive sleep apnea since March 1995.

The Veteran had previously associated this condition with a head injury in service.  As noted above, however, the VA examiner found no residuals of the Veteran's in-service head injury. 

Nevertheless, the Veteran was provided a January 2017 VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, before providing a medical nexus opinion accompanied by rationale.  Thus, this examination is adequate for VA purposes.  Ultimately, this examiner found that the Veteran's sleep apnea was less likely than not incurred in or caused by his active service.  This examiner noted that the Veteran was diagnosed with sleep apnea four years after his separation from active duty in April 1991.  This examiner noted that prior to his second period of active duty, the Veteran gain a significant amount of weight and became obese.  This is corroborated by a comparison of his weight at the time of his April 1973 separation examination and at the time of his May 1989 physical during National Guard service.   His March 1991 separation examination suggests that he in fact lost weight during his second period of active service.  As his weight was the main risk factor for sleep apnea and this did not occur on active duty, the Veteran's sleep apnea was not due to his active service.

The record does not contain a positive medical nexus opinion.  To the extent that the Veteran associates his current sleep apnea his active service, the Board finds that due to the passage of time between his separation from active service and his initial diagnosis he is not competent to provide evidence of the etiology of this condition.  Thus, there is no competent evidence to refute the January 2017 VA examiner's findings.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


VI.  Anxiety

The Veteran is seeking service connection for anxiety.

The record shows that the Veteran was first diagnosed with anxiety in May 2007.  Alternatively, the December 2016 VA examiner diagnosed the Veteran with adjustment disorder with anxiety.  Thus, the current diagnosis requirement is satisfied.

In a December 2007 correspondence, the Veteran associated with psychiatric symptoms with his "involvement and witnessing an Active Duty Accident," but did not provide details of this accident.  At the time of his July 2016 hearing, the Veteran stated that he witnessed his fellow serviceman's death in a motor vehicle accident on the way home from signing insurance papers for the National Guard.

The Veteran was provided a January 2017 VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, before providing a medical nexus opinion accompanied by rationale.  Thus, this examination is adequate for VA purposes.  Ultimately, this examiner found that the Veteran's adjustment disorder with anxiety was less likely than not incurred in or caused by his active service.  This examiner noted that there were no reports of psychiatric symptoms or treatment around the time of the accident that could be clearly linked to it.  Although the Veteran reported difficulty sleeping at the time of his June 2004 Report of Medical History, he did not provide elaboration regarding this symptoms, had an existing diagnosis of sleep apnea, and had also endorsed having sleep difficulty in 1973 as a civilian without elaboration.  The Veteran's diagnosis of adjustment disorder with anxiety was primarily related to his difficulty adjusting to work-related stress over the past several years.  The Veteran noted that he began having job-related stress about a year and a half after he started working at an army depot in 2004.  This shortly preceded his seeking psychiatric help in 2007.  VA clinic notes reflected complaints of anxiety/irritability within the context of work issues.  While veteran continued to endorse occasional memory intrusions related to his friend's death, overall he was not reporting a sufficient number of symptoms to support the diagnosis of a separate trauma/stressor-related disorder to include PTSD.

The record does not contain a positive medical nexus opinion.  To the extent that the Veteran associates his current psychiatric symptoms with his service, the Board finds that the Veteran is not competent to differentiate between psychiatric symptoms attributable to work-related stress and those attributable to witnessing his friend's death.  Thus, there is no competent evidence to refute the January 2017 VA examiner's findings.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for anxiety.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


VII.  Hypertension

The Veteran is seeking service connection for hypertension.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.

In this case, the record does not include a diagnosis of hypertension during service or within one year of the Veteran's separation from active duty service in May 1973.  Instead, he was noted to have diastolic hypertension (130/100) at the time of his May 1989 periodic examination.  During his second period of active service, he had high blood pressure readings in March 1991 and August 1992 while he was being treated for a football injury (130/92) and dehydration from vomiting (146/96), respectively.  In both cases, the Veteran's diastolic reading was lower than that measured at the time of his May 1989 periodic examination.

The Veteran was provided a January 2017 VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, before providing a medical nexus opinion accompanied by rationale.  Thus, this examination is adequate for VA purposes.  This examiner found that the Veteran's hypertension was less likely than not incurred in or caused by his active service.  This examiner noted that the Veteran was diagnosed with hypertension in May 1985 prior to his second period of active duty.  While this examiner did not explicitly address the question of aggravation, it is clear from the opinion that the examiner, after interviewing the Veteran, considered this history including the high blood pressure readings noted during his second period of active duty service, but did not find evidence of aggravation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that in determining whether an expert opinion is adequate, the opinion must be read as a whole).

The record does not contain a positive medical nexus opinion.  To the extent that the Veteran associates his current hypertension his active service, the Board finds that the record does not reflect that the Veteran has the requisite knowledge or expertise to provide competent evidence of the etiology of this condition, which was first diagnosed sixteen years after his separation from his initial period of active duty and did not undergo a clear worsening during his second period of active duty.  Thus, there is no competent evidence to refute the January 2017 VA examiner's findings.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a head injury is denied.

Service connection for tinnitus is denied.

Service connection for left shoulder condition is denied.

Service connection for sleep apnea is denied.

Service connection for anxiety is denied.

Service connection for hypertension is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


